Citation Nr: 1230394	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  07-32 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hypertension, hypertensive heart disease/congestive heart failure, and atrial fibrillation, including secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In May 2011, the Board issued a decision finding that the Veteran had submitted new and material evidence to reopen his claim seeking service connection for hypertension, hypertensive heart disease/congestive heart failure, and atrial fibrillation, including secondary to service-connected disabilities.  It then remanded this issue for additional evidentiary development and readjudication on the merits.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for diabetes mellitus, type II; right and left lower extremity peripheral neuropathy, secondary to diabetes mellitus, type II; right and left upper extremity peripheral neuropathy, secondary to diabetes mellitus, type II; diabetic neuropathy, secondary to diabetes mellitus, type II; and mild non-obstructive atherosclerotic coronary artery disease, secondary to diabetes mellitus, type II.

2.  The Veteran's current hypertension, hypertensive heart disease/congestive heart failure, and atrial fibrillation, have been aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension, hypertensive heart disease/congestive heart failure, and atrial fibrillation, secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011), 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of the instant appeal, to conform to the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury," and the text amended to include the following paragraph: 

(b) Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR, part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made. This had not been VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310, as it is more favorable to the Veteran in that it doesn't place the burden on the Veteran to establish the pre-aggravation baseline level of disability.   

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is seeking service connection for hypertension, hypertensive heart disease/congestive heart failure, and atrial fibrillation.  After reviewing the Veteran's claims file, the Board finds that the Veteran currently has each of these disabilities.  Having established a current disability, the Board must consider whether service connection is warranted under a direct or secondary basis.

The preponderance of the evidence is against a finding that the Veteran currently has hypertension, hypertensive heart disease/congestive heart failure, and atrial fibrillation, related to his military service.  The Veteran's service treatment records are silent as to complaints or diagnoses of any heart or cardiovascular disability.  His August 1967 separation examination noted findings of a normal heart and vascular system, and listed a blood pressure reading of 120/78.  The earliest reference to any heart or cardiovascular disability was a diagnosis of hypertension in 1980, over 13 years after his discharge from military service.  No continuity of symptomatology has been alleged, and there is no competent evidence linking any of current disability to the Veteran's military service.  Accordingly, service connection on a direct basis is not warranted.

The Board must now consider whether service connection is warranted on a secondary basis; i.e., having been caused or aggravated by his service-connected disabilities.  The Veteran is currently service-connected for diabetes mellitus, type II; right and left lower extremity peripheral neuropathy, secondary to diabetes mellitus, type II; right and left upper extremity peripheral neuropathy, secondary to diabetes mellitus, type II; diabetic neuropathy, secondary to diabetes mellitus, type II; and mild non-obstructive atherosclerotic coronary artery disease, secondary to diabetes mellitus, type II.

An April 2006 opinion letter was received from the Veteran's private physician, B.W., M.D.  Based upon a review of the Veteran's hospital records, outpatient records, physician progress notes, and discussing the Veteran's case with his cardiologist, Dr. W. opined that the Veteran's multiple cardiac issues were undoubtedly secondary to his history of diabetes mellitus.  Dr. W. further noted that the cardiac issues have been exacerbated by his recurrent gastrointestinal bleeding and several episodes of anemia.  

In December 2006, a VA examination for arrhythmias was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  Following a physical examination, the VA examiner opined that the Veteran's atrial fibrillation was more likely than not caused by his hypertension and congestive heart failure.
A July 2007 addendum to this examination noted the VA examiner's opinion that the Veteran's arteriosclerotic vascular disease, although not obstructive of the coronary arteries at the time of his September 2005 catherization, was at least as likely as not due to his multiple risk factors, not the least of which was his service-connected diabetes mellitus, type II.  

A July 2007 opinion letter was received from private physician, S.H., M.D.  In the letter, Dr. H. opined that the Veteran's diabetes mellitus had aggravated his chronic atrial fibrillation.  In support of this opinion, Dr. H. noted the Veteran's history of having episodes of poor ventricular rate control (tachycardia) which were likely secondary to both hyperglycemia with resulting volume depletion as well as intermittent gastrointestinal bleeding.  Dr. H. further stated that diabetes mellitus is a known risk factor for the development of atherosclerotic disease, and very likely a contributor in the Veteran's case.

A November 2010 private treatment letter was received from A.C., M.D., F.A.C.C.  The letter noted the Veteran's history of atrial fibrillation, coronary artery disease, and mild left ventricular systolic dysfunction.  Dr. C. opined that the Veteran's cardiac status and diagnoses were all interrelated, and that "his cardiac risk factors, especially diabetes, puts him a risk for coronary artery disease.  However, his problem is that of atrial fibrillation, tachy-brady syndrome and mild systolic dysfunction, which are all interconnected."  In rendering this opinion, Dr. C. acknowledged that all of these syndromes can exist without the presence of coronary artery disease or heart disease or cardiac risk factors, but in this case, Dr. C believed they were more likely interrelated. 

In October 2011, a VA cardiac examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's history of hypertension as early as 1980, findings of congestive heart failure and atrial fibrillation beginning in 2000, and nonobstructive coronary artery disease since 2005.  The VA examiner opined that the Veteran's hypertension was not caused by his diabetes mellitus; but that the Veteran's congestive heart failure was aggravated an estimated 10 percent by his diabetes mellitus.  The VA examiner further opined that the Veteran's atrial fibrillation was caused by his hypertension, obesity and obstructive sleep apnea, and that this condition has not been aggravated by the Veteran's service connection diabetes mellitus, type II, or nonobstructive coronary artery disease.  

Based upon a review of the claims file, the Board finds an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current hypertension, hypertensive heart disease/congestive heart failure, and atrial fibrillation, have been aggravated by his service-connected disabilities.  Resolving any doubt in the Veteran's favor, service connection for hypertension, hypertensive heart disease/congestive heart failure, and atrial fibrillation, secondary to the Veteran's service-connected disabilities, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension, hypertensive heart disease/congestive heart failure, and atrial fibrillation, including secondary to service-connected disabilities, is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


